UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2008 Water Chef, Inc. (Exact name of registrant as specified in its charter) Delaware 0-30544 86-0515678 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 25 Fairchild Avenue, Plainview, New York 11803 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 577-7915 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-­­2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. Item 3.02. Unregistered Sale of Equity Securities. (a) Water Chef, Inc. (the “Corporation”) and Leslie J. Kessler, the Corporation’s Chief Executive Officer (“Kessler”), have entered into a letter agreement, dated August 18, 2008 (the “Kessler Letter Agreement”), pursuant to which the Corporation and Kessler agreed that the transactions contemplated by the Stock Purchase, Loan and Security Agreement, dated April 16, 2008 (the “April 2008 Kessler Agreement”), as well as the transactions consummated pursuant to the April 2008 Kessler Agreement, be rescinded in their entireties, ab initio. The transactions consummated pursuant to the April 2008 Kessler Agreement included the sale to Kessler by the Corporation of 6.5 million shares (the “Kessler
